Broyles, C. J.
1. The courts of Georgia have no extraterritorial jurisdiction, and can not make a citizen of another State amenable to their process, or conclude him by a judgment in personam, without his consent; and where such a judgment was rendered in this State against a citizen of the State of Tennessee, upon whom no personal service of process was made within this State, and who did not appear, but who was served by a publication of summons, the judgment was void. Pennoyer v. Neff, 95 U. S. 714 (2) (24 L. ed. 565); Dearing v. Bank of Charleston, 5 Ga. 497 (5); Bank of Floral City v. Warnock, 144 Ga. 117 (2) (86 S. E. 249).
2. Garnishment proceedings are not valid unless the judgment upon which they are based is in personam, and not in rem. 20 Cyc. 980, and citations; Weston v. Beverly, 10 Ga. App. 261 (3) (73 S. E. 404).
3. Under the above-stated rulings and the facts of the instant ease, the judgment upon which the garnishment proceedings were based, and the garnishment proceedings, were invalid, and the judge (who, by consent of the parties, passed upon the issue without the intervention of a jury) did not err in overruling the traverse to the answer of the garnishee. This is true although the garnishee, the Southern Railway Company, when the summons of garnishment was served upon it in this State, *25owed the defendant in the original suit a certain amount of money; it appearing from the agreed statement of facts submitted to the trial judge that this money was earned by the defendant as an employee of the railway cbmpany, wholly within the State of Tennessee, and that it was payable to the defendant within that State. Under this state of facts the defendant in the original suit had no property, tangible or intangible, within the State of Georgia, which was subject to garnishment proceedings.
Decided November 12, 1924.
B. B. Jackson, T. L. Lanford, for plaintiff.
TF. 0. Wilson, for defendant.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.